VAN GRAAFEILAND,
Circuit Judge, concurring in part and dissenting in part:
Section 35(4) of New York’s Judiciary Law provides that when a court orders a hearing to determine whether a person should be committed to or retained in a State mental institution, it “may appoint no more than two psychiatrists, certified psychologists or physicians to examine and testify at the hearing upon the condition of such person.” This codifies the historically-recognized, inherent power of a court to appoint disinterested expert witnesses to aid it in determining scientific issues. See Scott v. Spanjer Bros., Inc., 298 F.2d 928, 930 (2d Cir.1962). Crucial to the effective use of this practice is the requirement that the experts so appointed be independent and disinterested. See People ex rel. Sweeting v. Johnston, 26 A.D.2d 685, 272 N.Y.S.2d 437 (1966) (mem.); People ex rel. Butler v. McNeill, 30 Misc.2d 722, 728, 219 N.Y.S.2d 722 (Sup.Ct.1961). “A court-appointed medical expert who expresses his professional opinion in a trial is not a partisan, but is, in effect, the court’s witness.” Massey v. The District Court, 180 Colo. 359, 365, 506 P.2d 128 (1973). In the absence proof to the contrary, we may assume that no State judge will appoint experts who are not disinterested and independent. We are encouraged in this assumption by our recognition of the duty that the State imposes upon the Mental Hygiene Legal Service to assist the court in obtaining section 35 expert opinion and to see that all requirements of law as to patients’ admissions, treatment and discharge which affect patients’ rights have been complied with. See N.Y.Mental Hyg. Law §§ 47.01, 47.03; McKinney’s 1992 New York Rules of Court §§ 694.2, 694.4; Ughetto v. Acrish, 130 A.D.2d 12, 21-22, 518 N.Y.S.2d 398, appeal dismissed mem., 70 N.Y.2d 871, 523 N.Y.S.2d 497, 518 N.E.2d 8 (1987). Indeed, in view of the hospital’s legal duty and medical purpose to subject mentally disturbed persons to the least restrictive and shortest institutionalized treatment possible, see 14 NYCRR Part 36, Section 36.1, it ordinarily may be assumed that hospital officials themselves are not biased in favor of a different methodology. See United States v. LaFromboise, 836 F.2d 1149, 1152 (8th Cir.1988); Williams v. Wallis, 734 F.2d 1434, 1438 (11th Cir.1984); cf. Youngberg v. Romeo, 457 U.S. 307, 323, 102 S.Ct. 2452, 2462, 73 L.Ed.2d 28 (1982); Society for Good Will to Retarded Children, Inc. v. Cuomo, 737 F.2d 1239, 1248 (2d Cir.1984).
Appellants insist, however, that the proceeding by which the need for hospital care is determined must be treated as an adversary one. They demand the right to obtain at State expense the services of an expert whose report will not be available for review by State officials and whose testimony, if given, will be contradictory to that of the medical experts employed by the State or appointed by the court. This, I suggest, misconceives the role of a patient’s attorney, which should be to see that the client gets such care and treatment as the client needs, not to treat the State as an adversary to be fought tooth and nail whenever the client’s liberty is threatened. I have no doubt that, if sufficient funds are made available to a patient’s lawyer, the lawyer will be able to find an “expert” to testify that the patient does not require hospitalization. “Experience has shown that an ‘expert’ can be found to support almost any position if one searches long enough and pays well enough.” LeFebre v. Westinghouse Elec. Corp., 747 F.2d 197, 208 (4th Cir.1984). That kind of expert testimony might fit quite comfortably into a murder trial. It seems out of place in a civil competency hearing where the “modern concept of handling cases of mental illness is treatment, not simply incarceration,” and the objective of both the state and the *38patient is to return the patient to society as soon as “it is likely to be safe for others and helpful to the patient.” St. George v. State, 283 A.D. 245, 248, 127 N.Y.S.2d 147, aff'd, 308 N.Y. 681, 124 N.E.2d 320 (1954).
For the foregoing reasons and others capably expressed in Judge Winter’s opinion, I agree with Judge Winter that no patient has an absolute right to the State-financed assistance of either a testifying or consulting expert. I am troubled, however, by my colleague’s decision to make the State judge’s finding of a “need” for such assistance into a constitutional requirement that the State must provide it. The State has the burden of proving by clear and convincing evidence the necessity of institutionalization. Matter of Harry M., 96 A.D.2d 201, 208, 468 N.Y.S.2d 359 (1983). If the testimony of attending physicians and section 35 medical experts does not satisfy the State court that this burden has been met, there is no need for the State to underwrite the hiring of an interested witness to testify to that effect.
The State’s plan provides for the appointment of up to two independent, disinterested psychiatrists and limits the amount that they can be paid. As I understand the plan proposed by my colleagues, it calls into question not only the appointment of a third expert, who is interested, but also the amount of his remuneration, and perforce the remuneration of the section 35 experts, which presently has a $200-$300 cap. In addition, the district court, upon remand, will have to take into account the alleged shortage of independent psychiatrists in Duchess County, the likely duration of such shortage, and its effect on the $200-$300 statutory cap. A federal court is ill-equipped to determine what adjustments, if any, should be made, and is ill-advised to force such adjustments on the State of New York as being mandated by the United States Constitution.
I either would deny appellants all relief, without prejudice to relief being sought in the State courts, or would abstain from any decision in the matter pending a resolution in the State courts of the issues raised herein. See Reetz v. Bozanich, 397 U.S. 82, 85-86, 90 S.Ct. 788, 789-90, 25 L.Ed.2d 68 (1970); Harrison v. N.A.A.C.P., 360 U.S. 167, 176-77, 79 S.Ct. 1025, 1209-31, 3 L.Ed.2d 1152 (1959); Logan v. Arafeh, 346 F.Supp. 1265, 1271-72 (D.Conn.1972) (three-judge court), aff'd mem., 411 U.S. 911, 93 S.Ct. 1556, 36 L.Ed.2d 304 (1973).